Robinson, J.,
delivered the opinion of the Court.
Thomas Sascer died iñ the year 1841, seized and possessed of a large and valuable real and personal estate, and by his will directed the same should be kept together until his youngest daughter then in her third year, should attain the age of eighteen. The debts due and owing by him, he also directed should be paid out of the rents and profits of the estate.
Letters testamentary were granted to Zadock Sascer, and these being subsequently revoked, letters of administration de bonis non were granted to Dor in da E. Sascer, widow of the testator.
■ In 1846, the appellant recovered a judgment against the said Dorinda, administratrix d. b. n., for the sum of eleven thousand and five hundred dollars.
In 1861 she died, and letters of administration d. b. n., were granted to John Thomas Sascer, one of the complainants.
■ In 1865, the appellant caused a scire facias to be issued on said judgment against Sascer, administrator d. b. n., and a judg.ment oí fiat was confessed by him for the sum of seven thousand nine hundred and eighty-nine dollars and twenty-five cents. The statement and agreement in pursuance of which the fiat was entered are lost or have disappeared from the papers in the cause, but evidence in regard to the same was taken by both parties, without exception. ' ■
*275Moreover the complainants in their bill state, “that a fiat was obtained for the sum of $11,989.//?, upon the agreement of the counsel for the said plaintiff and the said John T. Sascer, administrator d. b. n.” thus admitting that the amount and form of the judgment are according to the agreement of parties.
Upon the judgment of fiat thus entered, execution was issued and this bill is filed by Sascer, administrator d. b. n., and the sureties on his administration bond, praying that the same may be enjoined.
The equities of the bill rest mainly on two grounds: First, that the agreement in pursuance of which the judgment of fiat was entered, was signed by Sascer, administrator d. b. n., in utter ignorance of its contents, and without knowing the effect and operation of the same, and that at the time when the fiat was confessed there was but a small amount of personal property in his hands chargeable with the payment of the judgment.
Secondly, that in confessing a fiat he did not intend to charge himself personally with the payment of the same, and was entirely ignorant that such would be its legal effect..
An administration account passed in 1869, and showing a balance of only $41.//¡¡-, as applicable to the payment of the judgment upon which the scire facias was issued, is also filed with the bill. Apart from the administration account, the only evidence in support of the allegations in the bill is the testimony of Sascer one of the complainants, who says that if he signed the agreement in pursuance of which the fiat was entered, he did so under the impression that the personal estate in his hands was sufficient to pay it; that he never meant to, make himself personally responsible, and had no idea that the judgment would.bind him further than he had assets in his hands as administrator.
The first question to be determined then, is whether the complainants are entitled to relief on the ground that the *276judgment oí fiat-was confessed by Sascer, administrator d. b. n., under the impression that the personal estate was sufficient to pay the same. Now whilst it is well settled, that Courts of Equity will grant relief in certain cases where parties have acted in ignorance or under misapprehension in regard to material facts, it is equally clear that they do not lightly interfere with judgments rendered after trial, or deliberately confessed by the parties. It is not sufficient to state merely that injustice has been done, but that it has been done under such circumstances as will authorize the Court to interfere. Mistake as to facts will not entitle a party to relief if the mistake arose from negligence or want of due diligence, such as may be fairly expected from a reasonable person. What is the exact nature or degree of mistake, not attributable to negligence, in regard to which a party may be entitled to relief as distinguishable from mistake due to negligence, and therefore not believable cannot be well defined, and must in a great measure depend upon the • discretion of the Court under all the circumstances of the case. The jurisdiction to relieve in such cases being purely equitable, it must be exercised upon equitable principles. As a general rule, however, we safely say, that “any fact which clearly proves it to be against conscience to execute the judgment and of which the injured party could not have availed himself at law; or of which he might have availed himself at law, but was prevented by fraud or accident unmixed with any fault or negligence in himself,” will justify an application to a Court of Equity. Marine Ins. Co. vs. Hodgson, 7 Cranch, 336.
Was the mistake then in this case such as the complainant Sascer might have availed himself of under the proceedings in the scire facias f The appellees insist that, inasmuch as there were assets in the hands of the administrator d. b. n., the latter could not have prevented an absolute judgment of fiat, although in point of fact the *277assets were wholly insufficient to pay the judgment. But in this view we do not concur. An administrator d. b. n., is chargeable only with unadministered assets which come into his hands, and the fact that the former administrator may have confessed a judgment and thereby admitted a sufficiency of assets in his hands to pay the same, does not preclude an administrator d. b. n., from pleading to a scire facias issued on such judgment that the unadministered assets for which alone he is responsible, are insufficient to pay the original judgment.
In the cases relied on by the counsel for the appellees, they have failed to distinguish between cases where the scire facias is issued against an administrator of the original administrador to revive a judgment recovered against the latter, and cases where the scire facias is issued against an administrator d. b. n., who is entitled to and chargeable only with assets not administered by his predecessor. Where a judgment is recovered against an administrator he admits thereby a sufficiency of assets, and becomes personally liable for the payment of the same, and in the event of his death, his personal estate in the hands of his administrator is of course also liable. The administrator of the administrator could not in such a case plead plene administravit, because it would not necessarily follow that he had rightfully paid away the assets as against the judgment creditor. The claim of the latter may have precedence or priority to the claims paid. And such was the case in Ordway vs. Godfrey, Croke Eliz., 575. There the scire facias was brought against the administrator of the administrator, and the Court decided that the plea of 'plena administravit was bad, because they say “the administrator may have paid claims not equal to, nor allowable against the judgment creditor.” In Tanner vs. Freeland, 1 H. & McH., 34, the scire facias was also issued against the administrator of *278the administrator, to revive a judgment recovered against the original administrator, and the plea w'as held bad for the reason assigned and upon the authority in Crolce Eliz., 575. In all such cases it is necessary for the administrator of the administrator to show how and in what manner he has paid away the estate, in order that the Court may see whether .there were assets in his hands properly chargeable with the payment of the judgment upon which the soire facias is issued.
But in this case the complainant, Saseer, is the administrator d. b. n. of Thomas Saseer, and not the administrator of Dorinda E. Saseer, the former administratrix, and as such he is liable only for the unadministered assets of Thomas Saseer, and to a scire facias 'against him to revive a judgment recovered against Dorinda Saseer, administratrix, there is no reason why he should not be allowed to plead an insufficiency of assets to pay the same. If so, then the complainant, Saseer, had a defence to the scire facias which he could have availed himself of at'law, and the only remaining question on this branch of the case, is whether he was prevented from making this defence by a mistake or ignorance of facts in regard thereto, unmixed with any fault or negligence of his own.
In Gott vs. Carr, 6 G. & J., 809, it was said “that Chancery will not relieve after a recovery at law upon testimony which with due care and diligence the party might have procured or had the benefit of upon his trial at law.” It is not sufficient that he acted in ignorance of, or under a misapprehension in regard'to facts, but he mufjt use proper diligence in ascertaining the same. Here the scire facias was issued against Saseer, the administrator d. b. n., for the purpose of enforcing the payment of the amount due on the original judgment. The trial term of Court was approaching, and if he had . any defence to make, it was his duty to have made it. He 'knew, or ought to have known, whether there were assets *279in his hands chargeable with the payment of the judgment. He had the means of information, and it was in his power, by the exercise of diligence, to have ascertained the exact condition of the estate. Instead of doing this, he voluntarily and deliberately confesses an absolute judgment of fiat, and nearly four years afterwards, when execution is issued, he comes into a Court of Equity for relief on the ground, that in confessing the fiat he was mistaken in regard to the amount of assets in his hands properly liable for the payment of the same. He does not allege that he was prevented from making this defence by fraud, accident or surprise, nor does it appear he .could not have availed himself of it by the exercise of due diligence. In Prather vs. Prather, 11 G. & J., 110, where relief was sought in equity against a judgment by default, the court said, “ From the very character of the defence, he must have known of the existence of those facts which constituted it, nor does it appear that he was prevented from taking such defence by fraud, accident or the conduct of the opposite party,” We are of opinion, therefore, in this case, that the mistake or misapprehension on the part of the administrator d. b. n. in regard to the assets in his hands, is attributable to his negligence, and that he is not entitled to the interposition of a Court of Equity on this ground.
The next ground relied on, is that the complainant Sascer did not know the legal effect and operation of a judgment of fiat, and did not intend to make himself personally liable.
Although Courts of Equity may be said to exercise a liberal jurisdiction in regard to mistake as to facts, yet the same rule does not apply as to mistakes in law. Every man is presumed to know the law, and to act upon the rights which it confers or supports, and hence it is held to be culpable negligence to do an act and then set up his ignorance of the law as an excuse. Courts of Equity *280will not, therefore, ordinarily grant relief on the ground of mistake in matter of law, 1 Story’s Equity Juris., sec. 111; Kerr on Injunctions, 52—54; Kerr on Fraud and Mistake, 380. Whatever exceptions there may he to the rule, say the Supreme Court, in Hunt vs. Rousemaniere, 8 Wheaton, 211, 1 Peters, 1, and Bank of U. S. vs. Daniel, 12 Peters, 32, “they will he found few in number and to have something peculiar in their character.” In addition to Lamott vs. Bowly, 6 H. & J., 500; Cumberland Coal and Iron Co. vs. Sherman, 20 Md., 117; in this Court the cases in which such relief has been granted will be found in Story’s Equity Juris, vol. 1, sections 111— 139. The view'we take of this case makes it unnecessary to review these cases, or the principles upon which they are decided, for , thej^ all agree that a Court of Equity will not interfere unless the proof in regard to the alleged mistake is of the most conclusive and satisfactory character. In fact, we may safely say that the proof ought to he as conclusive as the existence of the legal right which is sought to he restrained. Here the proof rests mainly upon the testimony of Sascer, the administrator d. b. n., who says, he never'meant to make himself liable for the judgment beyond the assets in his hands, and had no idea that such would he the legal effect and operation of the judgment oi fiat. On the other hand, Mr. Brooke, the plaintiff's attorney, says, that when he submitted to Mr. Sascer the statement showing the amount due on the original judgment, and the agreement to consolidate the two judgments and confess a fiat thereon, he admitted the money was due, and regretted it had .not been in his power to pay it long before, and offered to mortgage his interest in the real estate inherited from his father, together with all his other property, to secure the payment thereof, provided the plaintiff would release the sureties on his administration bond. Here then is evidence to prove not only that the complainant was willing to make *281himself personally liable for the payment of the judgment, but was ready and anxious to mortgage all of his property for that purpose. Without intending to assail the administration account, we can very well understand by reference to it why he may have felt this sense of responsibility. The inventory shows that the assets which came into his hands were appraised at $32,478.56, and after deducting $20,002.00, the appraised value of the negroes fixed by the Constitution of 1864, and other credits, there remained in his hands $8,050.00. Although the time fixed by the testator for the settlement of the personal estate had long since passed, he still continued to keep the property together, and the sales realized from the crops in the years 1863 and 1864, the two years previous to the confession of fiat, amounted to $22,094.36. In view of this evidence we are of opinion that the complainants have failed to establish, by conclusive and satisfactory proof, their claim to relief upon the ground that Sascer did not intend to make himself personally liable, and would not have confessed a judgment of fiat if he had known that such would be its legal effect and operation.
We are also of opinion that there is no ground here for the application of the doctrine of inops consilii, in the sense in which that expression ought to be used. He had counsel, but when the statement and agreement was submitted to him, he said it was correct and would sign it himself, and this, too, after Mr. Brooke suggested to him to confer with his attorney. It is not even suggested* that any undue advantage was taken, or any fraud practiced, upon him, and to apply the doctrine of inops consilii under such circumstances, and to hold that a Court of Equity ought to interfere with a judgment thus deliberately confessed, upon such a ground, would be to open wide the door in all cases where parties prefer to confess judgments in person rather than by attorney.
*282(Decided 30th January, 1873.)
As to the sureties on the administration bond, the confession of fiat is but prima facie evidence of sufficiency of assets as against them, and in a suit to enforce the same they can show the true condition of the estate at the time of the confession of fiat, and the amount of assets in the hands of the administrator d. b. n. properly chargeable with the payment of the same. There is no- ground, then, for the interposition of a Court of Equity in their behalf.
■ Entertaining these views, the injunction will be dissolved and the bill dismissed.

Decree reversed, injunction dissolved and bill dismissed.